 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
   In the Matter of the Complaint of THE      Case No. 8:16-cv-135-JLS-DFM
11 JOHN BARRON DULEY and PAM                  [Consolidated with 8:16-cv-417-JLS]
   MEGONIGAL DULEY JOINT
12 LIVING TRUST, JOHN B. DULEY                ORDER DISMISSING SAFECO’S
   AND PAM M. DULEY, as the owners            CLAIMS WITH PREJUDICE
13 of the vessel “WASABI” bearing
   Official Document Number 630750 and
14 her engines, dinghies, tenders, tackle,
   equipment, appurtenances, etc, For
15 exoneration from, or limitation of,
   liability.
16
   And
17
   In the Matter of the Complaint of
18 PACIFIC COAST SAILING
   FOUNDATION, as owner, MICHAEL
19 SEGERBLOM (individually and as
   guardian ad litem), as owner pro hac
20 vice, METTE H. SEGERBLOM, as
   owner pro hac vice, and SEAN
21 SEGERBLOM (through his guardian ad
   litem Michael Segerblom) as owner pro
22 hac vice of the vessel MARK L.
   BIXBY, for Exoneration From or
23 Limitation of Liability,
24
   SAFECO INSURANCE COMPANY
25 OF AMERICA, a New Hampshire
   corporation,
26
                Claimant,
27
         v.
28

                                             -1-
 1 JOHN B. DULEY, individually and as
   Trustee of The John Barron Duley and
 2 Pam Megonigal Duley Joint Living
   Trust; PAM M. DULEY, individually
 3 and as Trustee of The John Barron
   Duley and Pam Megonigal Duley Joint
 4 Living Trust; THE JOHN BARRON
   DULEY AND PAM MEGONIGAL
 5 DULEY JOINT LIVING TRUST;
   McKENNA DULEY; PACIFIC
 6 COAST SAILING FOUNDATION, a
   California Corporation; SEAN
 7 SEGERBLOM, a minor, by and through
   his guardian ad litem Michael H.
 8 Segerblom; MICHAEL H.
   SEGERBLOM; METTE H.
 9 SEGERBLOM; GARY FRANKLIN
   HAYDEN; DIANNE MARIE
10 HAYDEN; PETER LESSER HARRIS;
   JANET CAROL HARRIS; KELLY
11 WELLS; and ACE AMERICAN
   INSURANCE COMPANY,
12
                Respondents.
13
14
15               TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
16               Having reviewed and considered the Stipulated Request for Dismissal,
17 and good cause appearing therefore, the Court orders that Safeco’s Claims, filed as
18 ECF Nos. 45 and 46 in these consolidated Limitation of Liability Actions, are
19 dismissed, with prejudice, under Fed. R. Civ. P. 41(a)(1)(A)(ii), with each party to
20 bear his, her, or its own fees and costs.
21
22 Dated: October 05, 2018
23
24
25                                               HON. JOSEPHINE L. STATON
26                                             UNITED STATES DISTRICT JUDGE
27
28

                                               -2-
